Citation Nr: 1637732	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected internal derangement of the left knee with limitation of flexion.

2. Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected internal derangement of the left knee with instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1980 to February 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied an increased rating for the Veteran's left knee.  The Veteran subsequently offered a notice of disagreement with that decision in February 2010, and he perfected his appeal in September 2010.  

In January 2016 the RO in Boston, Massachusetts increased the Veteran's disability ratings to 10 percent for a limitation of flexion of the left knee and 10 percent for instability of the left knee joint.  However, because the Veteran's disability ratings have not been increased to reflect the maximum available benefit, the Veteran is presumed to be seeking such benefits in an appeal for an increased rating, unless the Veteran expresses satisfaction with the benefits he is assigned.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has expressed no such satisfaction with these increased ratings, the claims remain on appeal.

In July 2016 the Veteran testified before the undersigned as part of a hearing conducted via video teleconference.  A copy of the transcript of that hearing has been obtained and associated with the claims file in this case.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets any additional delay in the adjudication of the Veteran's claims for increased ratings, a remand is necessary in this case in order to fully comply with statutory and regulatory law pertaining to the Veteran's claims for disability ratings relating to the left knee.  

Specifically, the Board notes the holding of the Court of Appeals for Veterans Claims (the Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), where the Court found that 38 C.F.R. § 4.59, which speaks to the effect of painful motion upon the application of the musculoskeletal rating criteria, requires VA to consider whether pain is involved in the Veteran's ranges of motion actively, passively, and while both bearing and not bearing weight.  Accordingly, a VA medical examination must discuss these various measurements of functioning.

In this case the Veteran was provided VA medical examinations of his left knee in January 2010, April 2012, and January 2016.  A review of each of these examinations reveals range of motion findings.  However, it is not clear from these reports whether the reported ranges of motion were active or passive, or with weight or without weight bearing.  Furthermore, the record contains no evidence or data from which to glean such findings, and so a remand is necessary in this case in order for the Veteran's various ranges of motion to be examined.  This will also afford the opportunity to obtain any other relevant medical evidence on the question of the Veteran's ranges of motion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records. 

2. Schedule the Veteran for a VA medical examination of his left knee with an appropriately qualified medical professional.  In scheduling this examination, the examiner should be provided with access to the Veteran's entire electronic claims file, and the examiner is asked to review the file in its entirety, including all prior VA medical examinations of the Veteran's knee.

After reviewing the claims file, the examiner is asked to conduct all relevant diagnostic tests and examinations in order to fully assess the severity of the Veteran's left knee disability.  These tests should include testing the Veteran's knee stability and the Veteran's left knee ranges of motion.  The examiner is specifically asked to report the Veteran's range of motion with active motion, passive motion, weight-bearing, and without weight-bearing.  

The examiner is also asked to offer an opinion as to whether it appears likely that any of the Veteran's ranges of motion have appreciably changed over time, either upon active motion, passive motion, with weight-bearing, or without weight-bearing.  

Any and all opinions of the medical examiner should be supported by clear and thorough rationale which identifies evidence of record or medical knowledge relied upon.

3. After completing the above requested development, the Veteran's claim should be readjudicated based on the totality of the claims file.  The Veteran, and his representative, should then be provided with a supplemental statement of the case and an appropriate time for response before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




